        Case 3:20-cv-06754-WHA Document 25 Filed 10/26/20 Page 1 of 2



 1   CLEMENT SETH ROBERTS (STATE BAR NO. 209203)
     croberts@orrick.com
 2   BAS DE BLANK (STATE BAR NO. 191487)
 3   basdeblank@orrick.com
     ALYSSA CARIDIS (STATE BAR NO. 260103)
 4   acaridis@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 5   The Orrick Building
     405 Howard Street
 6
     San Francisco, CA 94105-2669
 7   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 8
     Attorneys for Defendant Sonos, Inc.
 9
10                                   UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12
     GOOGLE LLC,                                    Case No. 3:20-cv-6754-WHA
13
                        Plaintiff,                  SONOS, INC.’S RE-NOTICE OF
14                                                  MOTION TO DISMISS OR TRANSFER
              v.                                    TO THE WESTERN DISTRICT OF
15                                                  TEXAS
     SONOS, INC.,
16                                                  Date:       November 19, 2020
                        Defendant.                  Time:       8:00 a.m.
17
                                                    Location:   Courtroom 12, 19th Floor
18                                                  Judge:      Hon. William Alsup

19                                                  Complaint Filed: September 28, 2020
                                                    Trial Date: None Set
20

21

22

23

24

25

26

27

28

                                                           RE-NOTICE OF MOT. TO DISMISS OR TRANSFER
                                                                         Case No. 3:20-CV-6754-WHA

     4145-2695-7352.1
        Case 3:20-cv-06754-WHA Document 25 Filed 10/26/20 Page 2 of 2



 1                                      RE-NOTICE OF MOTION

 2   TO ALL PARTIES AND THEIR ATTORNEYS:

 3   PLEASE TAKE NOTICE that on Thursday, November 19, 2020 at 8:00 a.m., or as soon

 4   thereafter as counsel may be heard in Courtroom 12 on the 19th Floor of the San Francisco

 5   Courthouse, Defendant Sonos, Inc. (“Sonos”) will, and hereby does, move the Court to dismiss

 6   Plaintiff Google LLC’s (“Google’s”) claims for declaratory judgment of non-infringement of

 7   United States Patent Nos. 9,967,615; 10,779,033; 9,344,206; 10,469,966; and 9,219,460 under

 8   Title 35 of the United States Code or transfer the case to the Western District of Texas. This

 9   motion is made under Federal Rules of Civil Procedure 12(b)(1) and (6); the Court should deny
10   jurisdiction and Plaintiff fails to state a claim upon which relief may be granted. This motion is

11   based upon this Re-Notice and the Memorandum of Points and Authorities in support thereof

12   previously filed and served on October 12, 2020 (ECF No. 11), and upon such oral and written

13   evidence as may be presented at or before the hearing on this matter.

14

15   Dated: October 26, 2020                Respectfully submitted,
16                                          ORRICK, HERRINGTON & SUTCLIFFE LLP
17

18                                          By: /s/ Clement S. Roberts
                                                                 Clement S. Roberts
19                                                      Attorneys for Defendant SONOS, INC.
20

21

22

23

24

25

26

27

28

                                                                 RE-NOTICE OF MOT. TO DISMISS OR TRANSFER
                                                    -1-                        Case No. 3:20-CV-6754-WHA

     4145-2695-7352.1
